                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                    )
                                             )       Criminal No. 18-86
                      v.                     )
                                             )       Judge Cathy Bissoon
ANGEL RODRIGUEZ,                             )
                                             )
                      Defendant.             )


                                             ORDER

       Defendant’s Motion to Suppress (Doc. 62) will be denied. Having weighed the

credibility of the testimony presented, the Court finds, by a preponderance of the evidence,

that Defendant’s brother, Alexander Rodriguez, consented to a search of the premises; and that

the police did not exceed the scope of that consent. In searching for Defendant’s cousin, in the

basement, the detectives saw drug-contraband in plain sight. Thereafter, all three occupants

signed a consent to search form; Defendant was mirandized; and he voluntarily made self-

incriminating statements. No Fourth Amendment violation has been shown, and Defendant’s

Motion to Suppress is DENIED.

       Also, consistent with the oral-rulings at yesterday’s Hearing, Defendant’s remaining

Motions (Docs. 59, 60 and 61) are DENIED AS MOOT, subject to the instructions that:

the government shall make Rule 404(b) and 609 disclosures no later than one week before

trial; and Brady/Giglio materials, and expert disclosures under Rules 702, 703 and/or 705,

shall be provided no later than ten days before trial.

       Finally, a jury trial is scheduled to commence on February 18, 2020, at 9:00 a.m.,

in Courtroom 3A, United States Courthouse, 700 Grant Street, Pittsburgh, PA 15219.
The trial must be completed within 3 business days (not counting jury-deliberation), and an

order setting trial-related deadlines will follow.

       IT IS SO ORDERED.



December 17, 2019                                        s\Cathy Bissoon
                                                         Cathy Bissoon
                                                         United States District Judge

cc (via ECF email notification):

All Counsel of Record




                                                     2
